Citation Nr: 1748016	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-34 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to April 28, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David Bander, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

In November 2016, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  An informal claim for a TDIU was received by VA on February 21, 2008.  

2.  The competent evidence of record indicates that effective February 21, 2008, the Veteran's service-connected posttraumatic stress disorder (PTSD) rendered him unable to sustain gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date of February 21, 2008, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.159, 3.321, 3.341, 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claim.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  

The Veteran contends that an effective date earlier than April 28, 2010 is warranted for the grant of a TDIU.  He asserts that an effective date of February 21, 2008 is warranted, as he previously filed a TDIU claim on that date, and that claim was still pending at the time a TDIU was granted by VA.  

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, the Veteran asserts an effective date of February 21, 2008, is warranted, based on receipt on that date of an informal claim for a TDIU.  In a June 2008 rating decision, the RO found no new and material evidence had been submitted to reopen this TDIU claim, and denied the claim.  The Veteran filed an August 2008 notice of disagreement and was sent a May 2009 statement of the case.  He then filed a June 2009 VA Form 9, perfecting his appeal of entitlement to a TDIU to the Board.  

In a November 2010 rating decision, the Veteran was granted a TDIU, effective April 28, 2010.  This action satisfied the Veteran's pending appeal of the June 2008 denial of a TDIU; however, the Veteran filed a timely notice of disagreement regarding the effective date of this award, initiating the current appeal.  

Review of the record indicates that on February 21, 2008, VA received a letter from the Veteran stating he wished to appeal an August 2007 Board decision which, in part, denied a TDIU.  The RO sent him a letter informing him that his appeal of the August 2007 Board decision was untimely and had not been properly filed with the U.S. Court of Appeals for Veterans Claims (Court).  Therefore, the RO stated that this letter would be construed as a new informal claim for a TDIU.  Subsequently, the RO issued the aforementioned June 2008 rating decision denying the claim.  At that time, the Veteran had been awarded a service connection for a single disability, PTSD, with a 70 percent rating.  Thus, he met the schedular criteria for a TDIU, as he had at least one service-connected disability rated at 60 percent or higher, and a combined rating of 70 percent.  

Review of the record also indicates that around the time of the Veteran's 2008 claim, his PTSD resulted in severe impairment of occupational functioning.  According to a November 2009 VA clinical notation, the Veteran last worked on a fulltime basis in 1986.  His mood was depressed and he made very limited eye contact with the examiner.  A history of prior suicide attempts was noted, but he denied any recent thoughts or plans related to suicide.  The Veteran's Global Assessment of Functioning (GAF) score was 44, according to the examiner.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In an April 2010 letter, the Veteran's treating VA psychologist summarized the Veteran's psychiatric treatment.  She opined that the Veteran's PTSD rendered him unemployable, and that this level of disability had existed for many years.  She also noted a history of GAF scores between 30-44 dating back to 2005.  The Veteran's PTSD symptoms included social isolation, angry outbursts, and overwhelming anxiety.  

Following a June 2010 VA contract examination, a private psychiatrist described the Veteran's PTSD as severe and opined that this disorder rendered him unemployable.  A GAF score of 40 was assigned.  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  The examiner noted the Veteran had severe functional impairment from his PTSD causing impairment in his ability to perform physical or sedentary activities of employment and further noted he had intermittent inability to perform activities of daily living and an inability to establish and maintain effective work and social relationships.  A handwritten note on the QTC addendum request noted that the Veteran's PTSD was severe with multiple psychiatric symptoms as outlined in the report.  The examiner noted the symptoms make him unable to pursue or engage in substantially gainful employment.  Another addendum then noted there were multiple causes for his inability to work including PTSD and orthopedic problems including the knees.  

Thus, based on the above, the Board finds that at the time of receipt of the Veteran's February 21, 2008 claim, his service-connected PTSD had rendered him unemployable.  As such, the award of an earlier effective date, to February 21, 2008, is granted.  The Board need not consider an effective date prior to that date, as review of the record does not indicate any prior unadjudicated TDIU claims, and the Veteran's representative has asserted on several occasions, most recently in a November 2016 brief on appeal, that an effective date of February 21, 2008 is the benefit sought by the Veteran on appeal.  


ORDER

An effective date of February 21, 2008 for the award of a TDIU is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


